Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on February 10, 2020.  The Examiner acknowledges the following:
3.	Claims 1 – 17 were filed.
4.	The drawings filed on 02/10/2020 are accepted by the Examiner.
5.	 Current claims 1 – 17 are pending and they are being considered for examination.

Priority
6.	Priority documents referring to a Japanese application document JP-2019-026720  with filing date 02/18/2019. Certified copies were filed to the office on 03/19/2020.

Claim Interpretation - 35 USC § 112f
7.	Claim 1 is not being interpreted under 35 U.S.C. 112f since as disclosed in the specification, it refers to an apparatus for image capturing wherein the apparatus hardware is shown in Fig 1, that includes a digital camera 100 that can capture still images, record information about in-focus positions, and it calculates contrast values and combine images as well. It includes a control unit 101 which is a signal processor such as a CPU/MPU and it issues instructions on image processing;  ROM and RAM memories, image pick-up unit 104; a drive unit 102 that includes a motor and causes the focus lens to move to an in-focus position and image processing unit 107 that can perform additive combining processing, weighting additive combining processing, as disclosed in paragraphs [0014 – 0023] of the printed publication of the current invention US 2020/0267316 A1, published on 08/20/2020.

Allowable Subject Matter
8.	Claims 1 – 17 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches
	An imaging apparatus (Abe – US 10,282,825 B2), comprising: an imaging unit for capturing an object image, while changing a focus position to generate data of a plurality of images, each of the plurality of the images having a corresponding one of different focus positions;  an image processor for combining the data, generated by the imaging unit, of the plurality of the images so as to generate data of a still image deeper in depth of field; and a controller for controlling the image processor, in generating the data of the 
Even though, Abe and Nagasaka teach some features of the instant application such as an image capturing apparatus including an imaging unit for capturing an object image, while changing a focus position to generate data of a plurality of images, each of the plurality of the images having a corresponding one of different focus positions;  an image processor for combining the data, generated by the imaging unit, of the plurality of the images so as to generate data of a still image deeper in depth of field; and a controller for controlling the image processor, in generating the data of the still image by combining data of two images included in the plurality of the images (See Abe) or a display control device with a display mode in which an image data group including a plurality of pieces of image data obtained by capturing a subject image in a plurality of mutually different focal positions based on focused image determination information to determine focused image data in which a predetermined subject is in focus from the image data group (See Nagasaka), both either alone or in combination fail to teach or to suggest the combination of limitations as disclosed in the independent claims 1, 10, 11, 12 and 15.
The prior art of record does not teach or suggest an apparatus, having a sensor configured to pick up a plurality of first images and at least a second image, at least a part of angles of view of the plurality of first images overlapping each other; a display configured to display a first composite image; at least a memory configured to store instructions; and at least one processor in communication with the at least one memory and configured to execute the instructions to: extract a focused part from each of the plurality of first images to generate the first composite image; and further extract focused  The prior art of record does not teach or suggest to extract a focused part from each of the plurality of images to generate a composite image, wherein the sensor further performs additional image pick-up, and wherein the at least one processor further executes instructions to generate a new composite image by using the composite image generated from the plurality of images and an image picked up in the additional image pick-up as in claim 11. It fails to teach a method for extracting a focused part from each of the plurality of first images to generate a first composite image; further extracting focused parts from the first composite image and the at least one second image to generate a second composite image; and displaying the first composite image as in claim 12 or a non-transitory computer-readable storage medium including the method steps as indicated in claim 15.
Regarding claim 1, the combination of Abe and Nagasaka fails to explicitly disclose “An apparatus comprising: a sensor configured to pick up a plurality of first images and at least one second image, at least a part of angles of view of the plurality of first images overlapping each other; a display configured to display a first composite image; at least one memory configured to store instructions; and at least one processor in communication with the at least one memory and configured to execute the instructions to: extract a focused part from each of the plurality of first images to generate the first composite image; and further extract focused parts from the first composite image and the at least one second image to generate a second composite image”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.

Regarding claim 10, the combination of Abe and Nagasaka fails to explicitly disclose “An apparatus comprising:  - 19 -10194914US01 a sensor configured to pick up a plurality of first images and a second image, at least a part of angles of view of the plurality of first images overlapping each other; a display configured to display a first composite image; at least one memory configured to store instructions; and at least one processor in communication with the at least one memory and configured to execute the instructions to: extract a focused part from each of the plurality of first images to generate the first composite image; and extract focused parts from the plurality of first images and the second image to generate a second composite image”. Therefore, as discussed above, claim 10 is allowable to the prior art of record.
Regarding claim 11, the combination of Abe and Nagasaka fails to explicitly disclose “An apparatus comprising: a sensor configured to pick up a plurality of images of which at least a part of angles of view overlap each other; at least one memory configured to store instructions; and at least one processor in communication with the at least one memory and configured to execute the instructions to: extract a focused part from each of the plurality of images to generate a composite image, wherein the sensor further performs additional image pick-up, and wherein the at least one processor further executes instructions to generate a new composite image by using the composite image generated from the plurality of images and an image picked up in the additional image pick-up”. Therefore, as discussed above, claim 11 is allowable over the prior art of record.
Regarding claim 12, the combination of Abe and Nagasaka fails to explicitly disclose “A method comprising: picking up a plurality of first images and at least one second image, at least a part of angles of view of the plurality of first images overlapping each other;  - 20 -10194914US01 extracting a focused part from each of the plurality of first images to generate a first composite image; further extracting focused parts from the first composite image and the at least one second image to generate a second composite image; and displaying the first composite image”. Therefore, a discussed above, claim 12 is allowable over the prior art of record.
Regarding claims 13 – 14: claims 13 –  14  depend directly to claim 12 and they require the same limitations as claim 12 and which are not taught by the prior art of record. Claims 13 – 14 recite additional limitations which are not taught by the prior art of record as well. Therefore, claims 13 – 14 are allowable over the prior art of record for the same reasons as claim 12.
Regarding claim 15, the combination of Abe and Nagasaka fails to explicitly disclose “A non-transitory computer-readable storage medium which stores a program for causing a computer to perform a method comprising: picking up a plurality of first images and at least one second image, at least a part of angles of view of the plurality of first images overlapping each other; extracting a focused part from each of the plurality of first images to generate a first composite image; further extracting focused parts from the first composite image and the at least one second image to generate a second composite image; and displaying the first composite image”. Therefore, as discussed above, claim 15 is allowable over the prior art of record.
Regarding claims 16 – 14: claims 16 –  147  depend directly to claim 15 and they require the same limitations as claim 15 and which are not taught by the prior art of record. Claims 16 – 17 recite additional limitations which are not taught by the prior art of record as well. Therefore, claims 16 – 17 are allowable over the prior art of record for the same reasons as claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. C. Jespersen et al., US 2018/0252894 A1 – it teaches a method of generating an image comprising: displaying a first image on a display screen, wherein each of multiple regions of the displayed image has associated therewith a respective distance value; receiving input indicative of a user-selection of one of the regions of the displayed image; and in response to receiving the user input, adjusting a position of an optical assembly of an imager so that the imager is focused on one or more objects at a distance that corresponds to the distance value associated with the user-selected region of the 
2. D. Murayama et al., US 2016/0191784 A1 – it teaches an imaging device, comprising: an image acquisition unit for acquiring a plurality of images having different focal positions; an orientation acquisition unit for acquiring orientation information of the image acquisition unit; and an image processing unit for generating, from the plurality of images, an image having an in-focus range wider than an in-focus range of each of the plurality of images, wherein a focal position setting value by which a focal position is determined is provided, and the focal position setting value is corrected based on the orientation information, wherein the orientation information has information about an angle formed by an optical axis of the image acquisition unit and a vertical direction, and a sign of a correction amount with which the focal position setting value is corrected is varied based on a sign of the angle information.
3. K. Omori et al., US 2016/0028948 A1 – it teaches an image capturing apparatus comprising: an image capturing unit that captures an image; a focus control unit that controls a focus of the image capturing unit; an object selection reception unit that receives a selection operation of an object; and an image processing unit that performs image processing of an image that is captured by the image capturing unit, wherein the image capturing unit captures plural images in which the focus is changed by the focus control unit, the object selection reception unit receives priority for an operator, and at least one of the plural images is captured based on a focal position of an object in which a focusing degree of an object with high priority which is received by the object selection 
4. L. Chen et al., US 2014/0267833 A1 – it teaches an image registration and focus stacking in a mobile phone comprising a processor configured to: merge a plurality of images each having a distinct focus position in a scene to generate a focus-stacked image that encompasses all focus positions of the plurality of images, wherein merging the plurality of images comprises: decomposing the plurality of images via discrete wavelet transform (DWT) to generate a plurality of pyramidal structures each having an equal number of levels, wherein for each of the plurality of images, each level has four frequency bands denoted as low-low (LL), low-high (LH), high-low (HL), and high-high (HH) bands, and the LL, LH, HL, and HH bands of a first level in the pyramidal structures represents the LL band of a second level immediately above the first level in the pyramidal structures.
5. M. Abe et al., US 10,282,825 B2 – it teaches an imaging apparatus, comprising: an imaging unit for capturing an object image, while changing a focus position to generate data of a plurality of images, each of the plurality of the images having a corresponding one of different focus positions;  an image processor for combining the data, generated by the imaging unit, of the plurality of the images so as to generate data of a still image deeper in depth of field; and a controller for controlling the image processor, in generating the data of the still image by combining data of two images included in the plurality of the images, such that: the image processor attempts to perform alignment of images 
6. H. Nagasaka et al., US 2011/0273471 A1 – it teaches a display control device, comprising: a display mode decision unit that decides a display mode in which an image data group including a plurality of pieces of image data obtained by capturing a subject image in a plurality of mutually different focal positions based on focused image determination information to determine focused image data in which a predetermined subject is in focus from the image data group; and a display control unit that controls a slideshow display of the image data group based on the display mode decided by the display mode decision unit, wherein the display mode decision unit determines the focused image data from the image data group based on the focused image determination information and decides the display mode in such a way that the focused image data can visually be recognized more easily than other image data, which is the image data group excluding the focused image data.


Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697